Citation Nr: 0032663	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to a higher rating for major depressive 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to a compensable rating for psoriasis.

3.  Entitlement to a compensable rating for epididymitis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1997.  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which granted service connection 
and a noncompensable rating for psoriasis.  This case also 
comes to the Board from a May 1999 RO decision which granted 
service connection for major depressive disorder (with a 10 
percent rating) and epididymitis (with a noncompensable 
rating).  The veteran appeals for higher ratings.  

The present Board decision addresses the issue of a higher 
rating for major depressive disorder.  The issues of higher 
ratings for psoriasis and epididymitis will be addressed in 
the remand which follows the decision.  


FINDING OF FACT

The veteran's service-connected major depressive disorder is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, and symptoms are controlled by use of 
medication.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for major 
depressive disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1987 to July 1997.  
Service medical records show that in January and February 
1997 he attended counseling at the psychiatry clinic at the 
National Naval Medical Center.  On an initial evaluation in 
January 1997, the veteran reported depression and 
irritability.  He related a six month history of increased 
feelings of emptiness, loss of spirituality, and a sense he 
was falling short of personal goals.  His concurrent 
stressors were noted to include a financial debt, wife's 
pregnancy, and an upcoming career change.  He reported 
insomnia, appetite fluctuations, decreased concentration, a 
sense of helplessness, and morbid ideation.  He stated he 
developed a short temper with his children and also noted 
increased sensitivity to the critical comments of co-workers 
(he said his commander had noted a decline in the quality of 
his work.)  On mental status examination, he was well groomed 
and had normal speech.  His mood was "average" with sad, 
full affect and occasional tearfulness.  His thought 
processes were logical, linear, and goal-directed.  His 
thought content was free of suicidality, hallucinations, and 
delusions.  His judgment was good and his insight was fair.  
His cognition, attention, and memory were intact.  The 
diagnosis was depressive disorder, not otherwise specified 
(Axis I); his psychosocial stressors consisted of large 
debts, his wife's pregnancy, and his upcoming discharge from 
the service (Axis IV); and the Global Assessment of 
Functioning (GAF) scale score was 55 (Axis V).  

On a March 1997 medical examination for separation purposes, 
the veteran was psychiatrically normal.  On a March 1997 
medical history report, the veteran noted he had received 
treatment for mild depression in 1997, and a doctor noted 
that his condition was not considered disabling.  

The veteran was discharged from active duty in July 1997.

In April 1998, the RO received the veteran's claim for 
service connection for depression.  

On a September 1998 VA psychiatric examination, the veteran 
reported that he was married with five children and that he 
was employed full time as a nuclear medicine technologist.  
On mental status examination, his affect was clearly flat.  
The doctor noted that he was very depressed and despondent.  
His insight and judgment were mediocre.  He denied psychotic 
symptoms and stated he had never felt as if he would hurt 
himself, although he said he continually felt suicidal.  He 
was not on any medications.  He was deemed competent to 
handle VA funds.  He underwent psychological testing using 
the Minnesota Multiphasic Personality Inventory (MMPI) and 
the Beck Depression Inventory, which was consistent with 
severe depression and revealed a profile of a socially 
alienated, despondent, and agitated man.  The Axis I 
diagnoses were major depressive episode, recurrent, and rule 
out schizophrenia-affective disorder, and the GAF score was 
57.  

An October 1998 VA outpatient record indicates the veteran 
telephoned and reported that his situation had worsened and 
that a scheduled appointment for mid-October would be 
problematic.  He was told to come in on a walk-in basis.  The 
doctor noted the veteran needed to be on an anti-depressant.  

Later that same day in October 1998, the veteran was seen for 
an initial psychiatric evaluation.  He complained of 
depressed mood, having feelings of hopelessness and decreased 
motivation, mood swings, and increased anger.  He stated he 
had lost interest in activities.  He stated he had adequate 
sleep and appetite.  He admitted to a weight gain of 30 to 40 
pounds over the previous six months.  He admitted he awoke 
with a very "tired and groggy" feeling in the morning.  He 
reported experiencing depression off and on since 1995.  He 
reported he was a medical technologist with a wife and five 
children.  On mental status examination, his appearance, 
hygiene, and grooming were good.  He dressed appropriately 
and was spontaneous and cooperative to the interview process.  
He maintained good eye contact and sat comfortably in his 
chair.  His speech was normal in rate, rhythm, and volume.  
His reaction time was normal.  His thought process was goal-
directed.  Regarding thought content, he denied any suicidal 
or homicidal intent or plan, auditory or visual 
hallucinations, or paranoid thinking.  His affect was a 
little constricted.  His mood was "sad."  His attention and 
concentration were normal.  He was alert and oriented times 
three and could do abstract thinking.  His insight and 
judgment were fair.  The Axis I diagnosis was major 
depression, recurrent, and the GAF score was 65.  The doctor 
stated he would start the veteran on Zoloft.

A February 1999 VA outpatient record shows that the veteran 
was seen for a follow-up visit.  He reported that his anger 
was more in control when he was taking Zoloft.  He also 
reported that he had a depressed mood on and off and that his 
sleep and appetite were okay.  He admitted that he turned to 
foods for comfort whenever he felt depressed.  He stated he 
slept six to eight hours a night and that when he arose in 
the morning he felt tired at times.  On mental status 
examination, he was cooperative and appropriately dressed and 
groomed.  He had good eye contact.  His speech was normal in 
rate, rhythm, tone, and volume.  He denied any suicidal or 
homicidal ideation, intent, or plan.  He also denied any 
hallucinations, delusions, or paranoia.  His attention, 
concentration, judgment, and insight were good.  He was alert 
and grossly oriented.  He reported his mood was "okay."  
His affect was appropriate, and his mood was congruent.  The 
doctor noted that the veteran had benefited from Zoloft but 
that, according to the veteran, although he felt a little 
better he had not yet returned to baseline.  The doctor 
increased the Zoloft dosage.  

An April 1999 VA outpatient record shows that the veteran was 
seen for a medication follow-up visit.  He reported he was 
feeling much better and his family was also happy with his 
improvement.  His only complaint was his weight (it was noted 
he was a comfort eater).  A May 1999 record notes that a 
message was left for the veteran to call so that his 
medication could be renewed.

In a May 1999 decision, the RO granted service connection and 
a 10 percent rating for major depressive disorder, effective 
from the day after discharge from service in July 1997.  

In a substantive appeal received in August 1999, the 
veteran's representative contended that the veteran's 
service-connected major depressive disorder should be 
evaluated as 30 percent disabling because he had depressed 
mood, anxiety, sleep impairment, and a definite decrease in 
work efficiency.  It was also stated that the veteran was on 
medication for his condition but still had problems with 
intermittent periods of inability to perform occupational 
tasks.  

II.  Analysis

Initially, with respect to the issue of a higher rating for 
service-connected major depressive disorder, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A, as 
added by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's major depressive disorder as 
10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434.  Under this code, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A review of the records shows that a few months prior to 
discharge from the service the veteran was diagnosed and 
treated for a depressive disorder.  He was discharged from 
service in July 1997.  Following service, on a VA psychiatric 
examination in September 1998, the doctor noted that the 
veteran appeared very depressed and despondent.  
Psychological testing revealed he fit the profile of a 
socially alienated, despondent, and agitated man who showed 
signs consistent with severe depression.  The pertinent 
diagnosis was major depressive episode, recurrent, and the 
GAF score was 57 (representing moderate difficulty in social 
and occupational functioning).  The veteran was not on any 
medication up to that point.  He was working full-time as a 
medical technologist, and he was married and had five 
children.  These occupational and social circumstances have 
continued throughout the period relevant to the appeal.

A month later in October 1998, the veteran was placed on 
Zoloft after he was seen with various complaints to include 
depressed mood and increased anger.  A VA mental evaluation 
at that time showed his mood was sad and his affect was a 
little constricted.  The diagnosis was major depression, 
recurrent, and the GAF score was 65, which represents some 
mild symptoms or some difficulty in social or occupational 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  On follow-up visits 
to the VA outpatient clinic in February and April 1999, the 
veteran's symptoms had noticeably improved while he was on 
Zoloft.  In February 1999, he reported that his anger was 
more in control and his mood was "okay" while he was taking 
Zoloft.  In April 1999, he remarked that he felt much better, 
that his family was happy with his improvement, and that his 
only complaint concerned his weight.  A May 1999 record 
suggests that the veteran's psychotropic medication would be 
renewed.  

Since this is an initial rating case, after the grant of 
service connection, consideration must be given to whether 
different percentage ratings should be assigned for different 
periods of time based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence does not indicate any distinct periods 
of time, since the effective date of service connection, 
during which the psychiatric disability has varied in 
severity to the extent that different percentage ratings 
would be warranted.

Medical records since service indicate that, despite some 
psychiatric symptoms, the veteran has been able to maintain 
full-time employment in a responsible job.  There is no 
credible evidence of any significant time lost from work, or 
impaired functioning on the job, due to the psychiatric 
disorder.  There is little information about the veteran's 
social life, although no doubt it centers around his large 
family.  In any event, while social impairment is to be 
considered in the psychiatric rating process, an evaluation 
may not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  The examiners' assessments of the 
level of psychiatric disability, and the assigned GAF scores, 
have been considered, but they are not determinative of the 
percentage rating to be assigned; the rating must be based on 
all the evidence of record.  38 C.F.R. § 4.126(a); VAOPGCPREC 
10-95.  

The evidence as a whole shows that the veteran's psychiatric 
disability has produced no more than occupational and social 
impairment due to mild or transient symptoms which may 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Again, the 
veteran has maintained steady employment and there is no 
objective evidence of actual impaired functioning on the job.  
The psychiatric disorder has not required hospitalization or 
intensive psychotherapy; the condition is controlled with use 
of prescribed medication.  

The foregoing facts and circumstances are compatible with the 
10 percent rating which the RO has assigned for the veteran's 
major depressive disorder.  The evidence does not demonstrate 
the typical symptoms or degree of occupational and social 
impairment required for the next higher rating of 30 percent.  
As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 10 percent for major 
depressive disorder, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for major depressive disorder is denied.  


REMAND

The remaining issues on appeal are entitlement to higher 
(compensable) ratings for psoriasis and epididymitis.  The 
veteran underwent a VA general medical examination in August 
1998, which included evaluations of his skin and 
genitourinary system.  In regard to the skin, the examiner 
noted the veteran's reported history of psoriasis affecting 
his legs, scalp, face, elbows, and knees.  On the 
examination, although the examiner stated there were no skin 
lesions she diagnosed the veteran with psoriasis.  In regard 
to genitourinary system, the examiner noted the veteran's 
report of having had a vasectomy done in 1996 after which he 
twice received treatment for epididymitis and of his current 
complaints of pain on the right side radiating from the 
testicle to the lower abdomen and upper thigh.  On the 
examination, although the examiner stated there was no 
inflammation, lesions, or discharge from the penis she 
diagnosed the veteran with residuals of vasectomy.  

In view of the discrepancies between clinical findings and 
diagnoses on the examination, it is the judgment of the Board 
that the VA examination was inadequate and that new 
examinations are in order.  38 C.F.R. § 4.2.  On remand, any 
additional pertinent treatment records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

In view of the foregoing, these issues are remanded to the RO 
for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
skin and genitourinary system since 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.

2.  Thereafter, the veteran should be 
afforded VA examinations in dermatology 
and urology to determine, respectively, 
the current nature and severity of his 
service-connected psoriasis and 
epididymitis.  The claims folder should be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations.  All indicated tests should 
be performed.  In regard to the 
dermatology examination, the examiner 
should note for the record any objective 
evidence of exfoliation, exudation, or 
itching associated with the veteran's 
psoriasis, and comment on the frequency of 
any exudation or itching and the extent of 
any lesions.  In regard to the urology 
examination, the examiner should note for 
the record any objective evidence of 
epididymitis, and the nature and frequency 
of any treatment thereof.  All clinical 
findings must be reported in detail in the 
examination reports.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for higher ratings for 
his service-connected psoriasis and 
epididymitis.  If the decision is adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.  




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



